Citation Nr: 0836276	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-37 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than February 
13, 2004 for the grant of a 70 percent evaluation for post- 
traumatic stress disorder (PTSD), anxiety reaction, including 
the question of whether there was clear and unmistakable 
error (CUE).

2.  Entitlement to an effective date earlier than February 
13, 2004 for the grant of a total disability rating based 
upon individual unemployability (TDIU), including the 
question of whether there was CUE.  

3.  Entitlement to an effective date earlier than February 
13, 2004 for the grant of eligibility to Dependents 
Educational Assistance under 38 U.S.C.A. Chapter 35, 
including the question of whether there was CUE.  

4.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected type II diabetes 
mellitus.  




ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970 and from July 1975 to February 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, in August 2004 and November 2004.  The former 
granted a 70 percent rating for PTSD, anxiety reaction, 
effective February 13, 2004.  The latter denied service 
connection for hypertension on a secondary basis and granted 
entitlement to a TDIU and eligibility to Dependents 
Educational Assistance under 38 U.S.C.A. Chapter 35, both 
also effective February 13, 2004.  

In an April 2006 rating decision, the RO granted entitlement 
to service connection for erectile dysfunction with a 
noncompensable evaluation effective November 21, 2003.  The 
veteran submitted a notice of disagreement (NOD) in May 2006, 
which clearly identified his disagreement with the April 2006 
rating decision, but which did not clearly indicate with 
which aspect of the rating decision he disagreed.  Review of 
the claims folder does not reveal that the RO has 
acknowledged receipt of this NOD.  The RO should ask the 
veteran to clarify what his disagreement with the April 2006 
rating decision is.  

The Board also notes that the August 2004 rating decision 
granted a 10 percent evaluation for bilateral hearing loss, 
February 13, 2003.  Following the veteran's receipt of the 
August 2004 rating decision, he submitted a NOD, in which he 
requested that a 10 percent evaluation go back to 1971, the 
date he first filed.  See May 2005 VA Form 21-4138.  The 
Board acknowledges that this statement is unclear but 
suggests that the veteran is disagreeing with the effective 
date for the 10 percent evaluation.  However, he also 
indicates that he had bad nerves, flashbacks, nightmares and 
loss of sleep back then, which appears tied to his PTSD.  
Moreover, he attached a copy of an August 1971 VA Form 21-
526, in which he claimed loss of hearing as well as 
"nerve."  In a July 2006 VA Form 21-4138, the veteran 
clearly requested an effective date back to 1971 for the 10 
percent evaluation assigned for PTSD.  Review of the claims 
folder reveals that the RO acknowledged receipt of this claim 
in a November 2006 letter, but has not taken any further 
action.  Therefore, the matter is REFERRED for appropriate 
action.  

The issue of entitlement to service connection for 
hypertension on a secondary basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran filed a claim seeking an increased evaluation 
for PTSD and entitlement to a TDIU that was received by the 
RO on February 13, 2004. 

2.  In August 2004, the RO granted a 70 percent evaluation 
for PTSD, anxiety reaction, effective February 13, 2004.  

3.  In November 2004, the RO granted entitlement to a TDIU 
effective February 13, 2004.  

4.  There is no medical evidence showing that the veteran's 
PTSD, anxiety reaction, warranted a 70 percent evaluation at 
any time during the year prior to February 13, 2004.

5.  Combined disability ratings for the veteran's service-
connected disabilities were 10 percent from August 7, 1985; 
20 percent from July 23, 1987; 40 percent from July 13, 1989; 
60 percent from January 14, 1992; and 80 percent from 
February 13, 2004; February 13, 2004, is the earliest date as 
of which the schedular rating criteria for a TDIU were met. 

6.  Prior to February 13, 2004, the veteran's service-
connected disabilities did not cause marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, did not necessitate frequent periods of 
hospitalization, and did not otherwise render impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his service-connected disabilities.

7.  The veteran has not pled a claim of CUE with specificity. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 
13, 2004, for the grant of a 70 percent evaluation for PTSD, 
anxiety reaction, have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).

2.  The criteria for an effective date earlier than February 
13, 2004, for the grant of TDIU have not been met.  38 
U.S.C.A. §§ 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.400, 20.1100 (2007). 

3.  The criteria for an effective date earlier than February 
13, 2004, for the grant of entitlement to educational 
benefits under 38 U.S.C.A. Chapter 35 have not been met.  38 
U.S.C.A. §§ 3500, 3501, 3510, 3511, 3512, 5107, 5110, 5113 
(West 2002); 38 C.F.R. §§ 3.159, 3.400, 21.3041; 21.4131(d) 
(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Earlier effective date claims

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to the effective date of an award of increased 
compensation is that the effective date of the award "shall 
not be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to the rule regarding increased ratings applies, 
however, under circumstances where the evidence demonstrates 
that a factually ascertainable increase in disability 
occurred within the one-year period preceding the date of 
receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase, or date entitlement arose.  38 U.S.C.A. 5110(b)(2); 
Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. 
Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).  

The effective date for a TDIU is governed by the effective 
date provisions for increased ratings of 38 C.F.R. 
§ 3.400(o).  See Hurd v. West, 13 Vet. App. 449 (2000).  

Service connection was originally established for anxiety 
reaction pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9400; a 10 percent evaluation was assigned effective August 
7, 1985.  See December 1985 rating decision.  In a March 1988 
rating decision, the disability was recharacterized as PTSD, 
anxiety reaction, pursuant to DC 9411; the 10 percent 
evaluation was continued.  The rating assigned for PTSD, 
anxiety reaction was subsequently increased to 30 percent, 
effective July 13, 1989, and 50 percent, effective January 
14, 1992.  See January 1991 and February 1992 rating 
decisions.  

The veteran filed a claim for an increased rating for PTSD 
and entitlement to a TDIU at the RO on February 13, 2004.  In 
an August 2004 rating decision, the RO increased the rating 
assigned for PTSD, anxiety reaction, to 70 percent, effective 
February 13, 2004.  In a November 2004 rating decision, 
entitlement to a TDIU was established, also effective 
February 13, 2004.  The RO indicated that the effective date 
assigned was the date on which it received his claim.  

The veteran contends that he is entitled to an effective date 
earlier than February 13, 2004, for the assignment of the 70 
percent evaluation for PTSD, anxiety reaction, and for the 
award of a TDIU.  He asserts that the effective date of the 
70 percent evaluation for PTSD, anxiety reaction be 
retroactive to 1985 and that the effective date of the TDIU 
should go back to 1987.  See e.g., May 2005 VA Form 21-4138; 
December 2006 VA Form 9.  In his VA Form 9, the veteran 
indicates that his requests for effective dates going back to 
1985 and 1987 are based on CUE.  See also February 2006 VA 
Form 21-4138.  

Based on the evidence as discussed above, the date on which 
the veteran's claims for an increased evaluation for service-
connected PTSD, anxiety reaction, and entitlement to a TDIU, 
were received is February 13, 2004.  The Board must now 
ascertain when the increase in disability occurred.  As the 
earliest date of the veteran's claims is February 13, 2004, 
he could be granted an effective date for both the increased 
rating and the TDIU as early as February 13, 2003, if it were 
factually ascertainable that an increase in disability had 
occurred within that year.  See 38 C.F.R. § 3.400(o)(2); 
Harper, 10 Vet. App. at 126; Hurd, 13 Vet. App. at 451.  

The psychiatric disability is evaluated under 38 C.F.R. § 
4.130, DC 9411.  Under this diagnostic code, a 70 percent 
rating is warranted where there is occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

A TDIU may be assigned where the schedular rating is less 
than total and the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that if there is only one 
such disability, such disability shall be ratable as 60 
percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2007).  Before a total rating based upon individual 
unemployability may be granted, there must also be a 
determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or non-service-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).

As noted above, as part of his disagreement with the 
effective date assigned for the assignment of a 70 percent 
rating for PTSD, anxiety reaction, and the effective date 
assigned for the grant of a TDIU, the veteran contends that 
CUE was committed.  He makes the same assertion regarding the 
effective date for the establishment of Dependents 
Educational Assistance under 38 U.S.C.A. Chapter 35.  See 
December 2006 VA Form 9; February 2006 VA Form 21-4138.  In 
pertinent part, the veteran asserts that the RO had a Social 
Security Administration (SSA) award letter proving he was 100 
percent disabled and was also fully aware that his PTSD 
condition began in the military.  He further asserts that the 
fact that the RO had this knowledge and made the first denial 
was the reason CUE was made.  See e.g., February 2006 VA Form 
21-4138.  

At this juncture, the Board must note that in confirmed 
rating decisions dated July 1989 and September 1989, the RO 
found that there was insufficient evidence to show that the 
veteran's disabilities were so severe as to preclude his 
following some form of substantially gainful employment.  
Review of the claims folder, however, does not reveal that 
the veteran had filed a claim for entitlement to a TDIU.  
Rather, the RO's determination was made in conjunction with a 
claim for an increased rating that was filed in September 
1988.  As such, the first time the veteran's claim for 
entitlement to a TDIU was adjudicated by the RO was in the 
November 2004 rating decision that is the subject of this 
appeal.  The same is true for the grant of eligibility to 
Dependents Educational Assistance under 38 U.S.C.A. Chapter 
35.  

As for the contentions raised in reference to his claim for 
an earlier effective date for PTSD, anxiety reaction, the 
Board notes that the veteran's original claim for entitlement 
to service connection for a psychiatric disability was filed 
in January 1981.  In an April 1981 letter, the RO informed 
him that the claim had been denied based on his failure to 
submit requested evidence.  The Board also notes that the 
only medical evidence of record at the time of the April 1981 
letter consisted of the veteran's service treatment records.  
In addition, the veteran had not yet been found eligible for 
SSA benefits, and his award letter dated June 1989 could not 
have been made part of the record.  

Under 38 C.F.R. § 3.105(a), a prior final decision can be 
reversed or amended where evidence establishes "clear and 
unmistakable error."  For CUE to exist: (1) "[e]ither the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)).

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 
95 (1995).

Based on the foregoing, even when construed in the broadest 
sense possible, the veteran's contention that CUE was 
committed in regards to his claims for entitlement to an 
effective date earlier than February 13, 2004 for the grants 
of a TDIU and eligibility to Dependents Educational 
Assistance under 38 U.S.C.A. Chapter 35 has no merit.  This 
is so because there was no prior final decision made by the 
RO on these issues.  Rather, as noted above, the November 
2004 rating decision was the first to adjudicate the claims 
and it is this rating decision that is the subject of the 
current appeal.  

The Board also notes that any claim of CUE must be pled with 
specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) 
(per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 
1354 (Fed. Cir. 2002).  This specific allegation must assert 
more than merely disagreement with how the facts of the case 
were weighed or evaluated.  In other words, to present a 
valid claim of CUE the claimant cannot simply request that 
the Board reweigh or reevaluate the evidence.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  In order to show that CUE 
occurred, the evidence must show that the law was incorrectly 
applied to the facts as they were known at the time and that, 
had the error not occurred, the decision would have been 
manifestly different.  See Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

The veteran has not made any specific allegation that either 
the correct facts were not before the RO at the time of the 
April 1981 letter in which his claim for a psychiatric 
disability was denied, or that the law in existence at that 
time was misapplied.  Rather, it appears that he simply 
disagrees with how the facts of the case were weighed or 
evaluated.  Again, a CUE claim must involve a contention 
that, based on a particular error in application of law or 
fact, an error undebatably occurred.  As such, no valid CUE 
claim has truly been presented here in reference to the claim 
for an effective date earlier than February 13, 2004 for the 
assignment of the 70 percent evaluation for PTSD, anxiety 
reaction.  See Simmons v. Principi, 17 Vet. App. 104 (2003) 
(To the effect that if the veteran is only asserting 
disagreement with how VA evaluated the facts before it, the 
claim should be dismissed without prejudice because of the 
absence of legal merit or lack of entitlement under the law).

Returning to the issue of whether there is any evidence to 
support the assignment of an effective date earlier than 
February 13, 2004 for the assignment of the 70 percent 
evaluation for PTSD, anxiety reaction and the establishment 
of entitlement to a TDIU, the only medical evidence of record 
dated between February 13, 2003, and February 13, 2004, 
consists entirely of VA treatment records from the Outpatient 
Clinic in Beaumont, Texas.  

The veteran was seen at the mental health clinic in June 2003 
for a follow-up appointment.  He stated that he continued to 
be very pleased with the management of his chronic symptoms 
and his psychiatric medications.  The veteran talked 
extensively about having a calmer family situation, 
especially a less stressful situation with his spouse.  Axis 
I diagnoses of PTSD and depressive disorder were made and a 
Global Assessment of Functioning (GAF) score of 65 was 
assigned.  The examiner noted that the veteran was stable 
with excellent compliance with his psychiatric medication and 
was keeping his mental health follow-up appointments.  It was 
noted that he occasionally needed to ventilate about current 
stressors and was given support in developing effective 
coping skills to manage stressors.  

The veteran was again seen at the mental health clinic in 
November 2003 for another routine follow-up appointment.  His 
main concern at that time was related to impotency; there 
were no complaints made related to his service-connected 
PTSD.  The Axis I diagnoses and GAF score were unchanged.  

The evidence of record dated between February 13, 2003, and 
February 13, 2004, does not contain evidence of occupational 
and social impairment with deficiencies in most areas such as 
work, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
In the absence of such evidence, entitlement to an effective 
date prior to February 13, 2004, for the assignment of a 70 
percent rating for service-connected PTSD, anxiety reaction 
is not warranted.  

As noted above, a TDIU may be assigned where the schedular 
rating is less than total and the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability, such disability shall be ratable as 
60 percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2007).  

The claims folder reveals that combined disability ratings 
for the veteran's service-connected disabilities were 10 
percent from August 7, 1985; 20 percent from July 23, 1987; 
40 percent from July 13, 1989; and 60 percent from January 
14, 1992.  Though the rating assigned for PTSD, anxiety 
reaction, was 50 percent effective January 14, 1992, the 
combined evaluation for the veteran's service-connected 
disabilities was not 70 percent or more.  See February 1992 
rating decision.  

Thus, the combined disability ratings for the veteran's 
service-connected disabilities remained below 70 percent 
until February 13, 2004, when increased ratings were 
established for PTSD, anxiety reaction, and bilateral hearing 
loss, and service connection for type II diabetes mellitus 
was established.  At this time, the combined evaluation was 
raised to 80 percent.  For purposes of considering whether an 
earlier effective date is warranted for TDIU, February 13, 
2004 is the earliest date as of which the schedular rating 
criteria for a TDIU were met.  February 13, 2004, is also the 
date that the veteran's claim for a TDIU was first received 
at the RO.  

The Board acknowledges that at the time of the November 2004 
rating decision that established entitlement to a TDIU, the 
evidence of record included a June 1989 SSA decision, which 
determined that the medical evidence established that the 
veteran had severe impairments consisting of a herniated 
nucleus pulposus, bilateral mild to severe sensorineural 
hearing loss with tinnitus, PTSD, and dysthymia.  The Board 
further acknowledges that the medical records associated with 
the SSA's determination were not obtained until after the 
November 2004 rating decision.  

After a review of all the lay and medical evidence, whether 
or not specifically identified by this decision, the Board 
finds that February 13, 2004, is the earliest date when the 
schedular rating criteria for a TDIU were met.  Prior to this 
date, the evidence does not show that his service-connected 
disabilities caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his service-connected disabilities.  
38 C.F.R. § 3.321(b).  Rather, it was not until an April 2004 
review examination for PTSD that it was found that the 
veteran could be considered unemployable both because of his 
medical condition and because of his overall psychological 
status.  For these reasons, the Board finds that the criteria 
for an earlier effective than February 13, 2004 for the grant 
of TDIU have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400. 

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) the veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 
21.3021 (2007).

With regard to the veteran's claim for an effective date 
prior to February 13, 2004, for the grant of basic 
eligibility to Chapter 35 educational benefits, the Board 
finds that pursuant to 38 U.S.C.A. Chapter 35, the veteran 
was found to have a permanent total service-connected 
disability when he was granted entitlement to a TDIU, 
effective February 13, 2004.

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).  Except as provided in subsections (b) and (c), 
effective dates relating to awards under Chapters 30, 31, 32, 
and 35 of this title or Chapter 106 shall, to the extent 
feasible, correspond to effective dates relating to awards of 
disability compensation.  38 U.S.C.A. § 5113 (West 2002).

Based on the foregoing, because the veteran was found to have 
a permanent total service-connected disability when he was 
granted entitlement to a TDIU effective February 13, 2004, 
and due to the fact that the Board has determined that the 
veteran is not entitled to an effective date earlier than 
February 13, 2004 for the grant of entitlement to a TDIU, 
entitlement to basic eligibility to Chapter 35 educational 
benefits must also be effective February 13, 2004.  Although 
the veteran asserts that he is entitled to an earlier 
effective date for Chapter 35 educational assistance, the 
regulatory criteria and legal precedent governing eligibility 
for the receipt of such benefits are clear and specific.  The 
Board is bound by these criteria.  38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

II.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals of the Federal Circuit has 
held that once the underlying claim is granted, further 
notice as to downstream questions, such as the disability 
rating and effective date, is not required.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's VA and private treatment records have 
been obtained and he was afforded several VA examinations.  
The Board does not find that there is any outstanding 
evidence that should be associated with the claims folder 
and, therefore, no further action to be undertaken to comply 
with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

An effective date earlier than February 13, 2004 for the 
grant of a 70 percent evaluation for PTSD, anxiety reaction 
is denied.  

An effective date earlier than February 13, 2004 for the 
grant of entitlement to a TDIU is denied.  

An effective date earlier than February 13, 2004 for the 
grant of eligibility to Dependents Educational Assistance 
under 38 U.S.C.A. Chapter 35 is denied.  

REMAND

Unfortunately, a remand is required in regards to the 
remaining claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.

The veteran contends that he is entitled to service 
connection for hypertension as secondary to his service-
connected type II diabetes mellitus.  He underwent a VA 
compensation and pension (C&P) genitourinary examination in 
August 2004, at which time he was diagnosed with essential 
hypertension.  The VA examiner indicated that this diagnosis 
was not related to his diabetes as there was no evidence of 
nephropathy or renal hypertension.  

The regulations pertinent to claims for service connection on 
a secondary basis were recently amended in light of the case 
Allen v. Brown, 7 Vet. App. 439 (1995).  They now provide 
that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  In other words, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).  In light of this regulatory change, which was not 
addressed during the August 2004 VA C&P examination, the 
claim must be remanded in order for the RO/AMC to obtain an 
opinion regarding whether the veteran's hypertension has been 
aggravated by his service-connected type II diabetes 
mellitus.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the Alexandria VAMC and the 
Beaumont Outpatient Clinic dated since 
July 2008.  

2.  Schedule the veteran for a VA 
hypertension examination.  The veteran's 
claims folder should be available to and 
reviewed by the examiner.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner is specifically asked to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's type II diabetes mellitus 
either (a) caused or (b) aggravated his 
hypertension.  

A comprehensive report, including 
complete rationales for all conclusions 
reached, must be provided.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


